Name: Commission Regulation (EC) No 2564/2001 of 27 December 2001 amending Regulation (EC) No 1280/2001 establishing a forecast balance for the supply to the Canary Islands of milk and milk products
 Type: Regulation
 Subject Matter: trade;  processed agricultural produce;  regions of EU Member States
 Date Published: nan

 Avis juridique important|32001R2564Commission Regulation (EC) No 2564/2001 of 27 December 2001 amending Regulation (EC) No 1280/2001 establishing a forecast balance for the supply to the Canary Islands of milk and milk products Official Journal L 344 , 28/12/2001 P. 0029 - 0030Commission Regulation (EC) No 2564/2001of 27 December 2001amending Regulation (EC) No 1280/2001 establishing a forecast balance for the supply to the Canary Islands of milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EEC) No 1601/92 (Poseican)(1), and in particular Article 3(6) thereof,Whereas:(1) Commission Regulation (EC) No 2790/94(2), as last amended by Regulation (EC) No 1620/1999(3), lays down in particular detailed rules for the application of the specific arrangements for the supply of certain agricultural products to the Canary Islands.(2) Commission Regulation (EC) No 1280/2001(4) establishes a supply balance for milk products for the Canary Islands. That supply balance may be revised where this proves necessary, and the quantities of products adjusted during the year within the overall quantity fixed in line with the region's requirements. In order to meet the Canary Islands' milk-product requirements, the estimated quantities of such products in the forecast supply balance must be adjusted. The Annex to Regulation (EC) No 1280/2001 should therefore be amended.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1280/2001 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 45.(2) OJ L 296, 17.11.1994, p. 23.(3) OJ L 192, 27.7.1999, p. 19.(4) OJ L 176, 27.6.2001, p. 10.ANNEX"ANNEXForecast supply balance for milk products for the Canary Islands for the period 1 July to 31 December 2001>TABLE>"